          Case 4:21-cv-01217-HSG Document 70 Filed 03/17/21 Page 1 of 5




 1 LANCE A. ETCHEVERRY (SBN 199916)
   lance.etcheverry@skadden.com
 2 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   525 University Avenue
 3
   Palo Alto, California 94301
 4 Telephone:      (650) 470-4500
   Facsimile:      (650) 470-4570
 5
   JAMES R. CARROLL (pro hac vice forthcoming)
 6 james.carroll@skadden.com

 7 CHRISTOPHER G. CLARK (pro hac vice forthcoming)
   christopher.clark@skadden.com
 8 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   500 Boylston Street
 9 Boston, Massachusetts 02116
   Telephone: (617) 573-4800
10 Facsimile: (617) 573-4822

11
     Attorneys for Defendant Databricks, Inc.
12

13                               UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15
                                          OAKLAND DIVISION
16

17                                                )   CASE NO.: 4:21-cv-01217-HSG
      CLOUDERA, INC.,                             )
18                                                )   JOINT STIPULATION EXTENDING
                                   Plaintiff,     )   BRIEFING SCHEDULE; [PROPOSED]
19                                                )
                                                  )   ORDER
20                   v.                           )
                                                  )   Amended Complaint Filed: January 28,
                                                  )   2021
21    DATABRICKS, INC.,
                                                  )
22                                 Defendant.     )
                                                  )   Hon. Haywood S. Gilliam, Jr.
23                                                )
                                                  )   CTRM: Oakland Courthouse, Courtroom 2 –
24                                                )   4th Floor
                                                  )
25                                                )

26

27

28


     STIPULATION EXTENDING BRIEFING SCHEDULE                           CASE NO. 4:21-cv-01217-HSG
          Case 4:21-cv-01217-HSG Document 70 Filed 03/17/21 Page 2 of 5




 1                   JOINT STIPULATION EXTENDING BRIEFING SCHEDULE

 2          PLEASE TAKE NOTICE that, pursuant to Civil L.R. 6-2 and 7-12, Plaintiff Cloudera, Inc.
 3
     (“Cloudera”), and Defendant Databricks, Inc. (“Databricks”) (referred to herein as the “Parties”),
 4
     hereby stipulate and agree as follows:
 5
            WHEREAS, on January 8, 2021, Cloudera filed its original Complaint against Databricks
 6

 7 and Defendant Richard Doverspike (“Doverspike”) in the District Court of the Northern District of

 8 Georgia, captioned Cloudera, Inc. v. Databricks, Inc., et al., No. 1:21-cv-00108-ELR (N.D. Ga.)

 9 ("Georgia Action");
10          WHEREAS, on January 14, 2021, Databricks moved to dismiss the claims asserted against it
11
     in the original Complaint and also moved to stay the Georgia Action pending resolution of an
12
     arbitration between Cloudera and Doverspike or, in the alternative, to transfer the Georgia Action to
13
     this Court;
14

15          WHEREAS, on January 27, 2021, Cloudera filed an Amended Complaint against Databricks

16 and Doverspike;

17          WHEREAS, on February 10, 2021, Databricks filed a Motion to Dismiss the Amended
18 Complaint (the “Motion”) as to the claims asserted against it;

19
          WHEREAS, under the Local Rules of the Northern District of Georgia, Cloudera had until
20
   February 24, 2021 to respond to Databricks’s Motion in the Northern District of Georgia;
21
          WHEREAS, on February 18, 2021, the Georgia court granted Databricks’s motion to transfer
22

23 the action to the Northern District of California;

24          WHEREAS, on February 19, 2021, the present case was transferred to the Northern District

25 of California and assigned to Magistrate Judge Sallie Kim.

26
            WHEREAS, on February 24, 2021, the present case was reassigned to the Honorable Judge
27
     Haywood S. Gilliam.
28

                                                        -2-
     STIPULATION EXTENDING BRIEFING SCHEDULE                                 CASE NO. 4:21-cv-01217-HSG
          Case 4:21-cv-01217-HSG Document 70 Filed 03/17/21 Page 3 of 5




 1          WHEREAS, due to the transfer and reassignment of the case, the Parties have agreed to a

 2 briefing schedule for Databricks’s Motion to Dismiss the Amended Complaint giving Cloudera until

 3
     April 23, 2021 to respond to the Motion and Databricks until May 7, 2021 to file a reply;
 4
            WHEREAS, the Parties also have agreed to a deadline for completing a Rule 26(f)
 5
     conference; and
 6
            WHEREAS, the only prior time modifications sought in this case have been (1) to extend
 7

 8 Cloudera’s time to respond to Databrick’s transfer motion by one day, and (2) to extend the Parties’

 9 obligation to submit a Joint Discovery Plan in the Georgia Action until 14 days after a ruling on
10 Databricks’s transfer motion.

11
            IT IS HEREBY STIPULATED AND AGREED, pursuant to Civil Local Rule 6-1(b), by and
12
     between the undersigned counsel for the undersigned parties, subject to approval by the Court as
13
     follows:
14

15          1.      The Parties shall complete a Rule 26(f) conference on or before April 27, 2021.

16          2.      Cloudera’s time to file a response in opposition to Databricks’s Motion to Dismiss the

17 Amended Complaint is April 23, 2021, without prejudice to the right of any party to seek further

18 adjustment to the briefing schedule based on future developments.

19
          3.      Databricks’s time to file a reply in support of the above stated Motion is May 7, 2021,
20
   without prejudice to the right of any party to seek further adjustment to the briefing schedule based
21
   on future developments.
22

23          4.      The parties jointly request the Motion to be set for hearing on June 24, 2021, at 2:00

24 p.m., or as soon thereafter as the matter may be heard at the above-entitled Court, located at the

25 Oakland Federal District Courthouse, 1301 Clay Street, Courtroom 2, Fourth Floor, Oakland,

26
     California 94612.
27

28

                                                     -3-
     STIPULATION EXTENDING BRIEFING SCHEDULE                                 CASE NO. 4:21-cv-01217-HSG
           Case 4:21-cv-01217-HSG Document 70 Filed 03/17/21 Page 4 of 5




 1          5.      Nothing herein shall be deemed to constitute a waiver of any rights, defenses,

 2 objections or any other application to any court that any party may have with respect to the claims

 3
     set forth in the complaint filed in this Action.
 4

 5
     DATED: March 17, 2021                              ORRICK, HERRINGTON & SUTCLIFFE LLP
 6
                                                                 By: /s/ Amy K. Van Zant
 7                                                                     Amy K. Van Zant
                                                              Attorneys for Plaintiff Cloudera, Inc.
 8

 9
                                                   SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
10
                                                                By: /s/ Lance A. Etcheverry
11                                                                    Lance A. Etcheverry
                                                          Attorneys for Defendant Databricks, Inc
12

13
                                                 ATTESTATION
14
            I, Lance A. Etcheverry, am the ECF User whose ID and password are being used to file this
15
     Joint Stipulation Extending Briefing Schedule. In compliance with Civil Local Rule 5-1(i), I hereby
16
     attest that concurrence in the filing of this document has been obtained from each of the signatories.
17
     By:    Lance A. Etcheverry
18
            Lance A. Etcheverry
19
20

21

22

23

24

25

26

27

28

                                                        -4-
     STIPULATION EXTENDING BRIEFING SCHEDULE                                   CASE NO. 4:21-cv-01217-HSG
          Case 4:21-cv-01217-HSG Document 70 Filed 03/17/21 Page 5 of 5




 1                                         [PROPOSED] ORDER

 2 PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3
            1.      The Parties shall complete a Rule 26(f) conference on or before April 27, 2021.
 4
            2.      Plaintiff’s time to file a response in opposition to Defendant Databricks’s Motion to
 5
     Dismiss the Amended Complaint is April 23, 2021, without prejudice to the right of any party to
 6

 7 seek further adjustment to the briefing schedule based on future developments.

 8          3.      Defendant’s time to file a reply in support of its above stated Motion is May 7, 2021,

 9 without prejudice to the right of any party to seek further adjustment to the briefing schedule based
10 on future developments.

11
            4.      The Motion shall be set for hearing on June 24, 2020, at 2:00 p.m., or as soon
12
     thereafter as the matter may be heard at the above-entitled Court, located at the Oakland Federal
13
     District Courthouse, 1301 Clay Street, Courtroom 2, Fourth Floor, Oakland, California 94612.
14

15          5.      Nothing herein shall be deemed to constitute a waiver of any rights, defenses,

16 objections or any other application to any court that any party may have with respect to the claims

17 set forth in the complaint filed in this Action.

18
     DATED: March __, 2021
19
                                                  ________________________________
20
                                                  Hon. Haywood S. Gilliam, Jr.
21                                                United States District Judge

22

23

24

25

26

27

28

                                                      -5-
     STIPULATION EXTENDING BRIEFING SCHEDULE                                 CASE NO. 4:21-cv-01217-HSG
